t c memo united_states tax_court loren h schwechter petitioner v commissioner of internal revenue respondent docket no filed date leonard t timpone for petitioner lauren w gore for respondent memorandum opinion gale judge respondent determined the following deficiencies in petitioner’s federal_income_tax year deficiency dollar_figure big_number we must decide the following - whether the limitations_period for assessing taxes for the years and has expired we hold that it has not whether petitioner has made overpayments with respect to and we hold that he has to the extent provided whether any credits or refunds of overpayments made by petitioner with respect to and are allowable we hold they are not some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and the attached exhibits at the time of filing the petition petitioner resided in miami florida the dispute in this case centers upon whether petitioner timely filed his federal_income_tax returns for years and or otherwise made a timely claim_for_refund for those years petitioner claims to have filed his and returns prior to the filing deadlines including extensions and that accordingly the notice_of_deficiency issued by respondent in date with respect to those years was untimely petitioner offers no other argument or evidence to dispute the amount of the deficiencies determined for or petitioner further claims that he is entitled to refunds for certain overpayments made with respect to and because he timely filed returns or made timely claims for refund through correspondence sent to respondent respondent contends and his - - records indicate that although petitioner obtained 122-day extensions for filing his and returns he did not file such returns until date and accordingly the notice_of_deficiency is timely and no timely claim_for_refund_or_credit with respect to or was made petitioner is a nonpracticing attorney who formerly worked for respondent as an attorney in the estate and gift_tax area during and petitioner operated a consulting enterprise which valued businesses and performed forensic accounting work during this period petitioner also worked as an employee and federal_income_tax was withheld from his wages petitioner claims to have timely filed his returns for the years and on date and date respectively taking into account the filing extensions that it has been stipulated he received according to petitioner he hand delivered these returns to one of respondent’s offices in florida because he had experienced difficulties in the past with respect to prior returns in that respondent had mistakenly claimed that petitioner had failed to file them petitioner did not produce copies of these purportedly hand-delivered returns at trial and maintains that he inadvertently discarded them in date when disposing of records relating to his divorce respondent’s records indicate that while petitioner filed for month extensions for and on date q4e- date and date respectively he did not file returns for those years until date to prove that he filed his returns on time notwithstanding the absence of copies of the timely filed returns or of any entry in respondent’s records petitioner relies on his own testimony the testimony of his mother a series of letters purportedly sent by him to respondent during the period through and evidence of certain divorce proceedings between him and his former spouse with respect to the divorce petitioner claims that as part of protracted proceedings that lasted from until he was required to submit and did submit copies of his filed and returns to the divorce court in addition he asserts that his right to obtain a refund was used in the calculation of his child_support_obligations however petitioner never introduced any records from the divorce proceedings in fact the only records from the divorce proceedings that are in evidence were introduced by respondent and they do not support petitioner’s claims in a judgment filed on date the divorce court made detailed findings concerning petitioner’s assets which the court then allocated among petitioner’s creditors and former spouse to whom petitioner owed a family support arrearage of dollar_figure despite finding insufficient assets to satisfy petitioner’s obligations the divorce court made no mention of petitioner’s return or the refund in - - excess of dollar_figure claimed thereon even though the judgment was entered approximately months after petitioner contends he filed his return petitioner’s mother mrs schwechter testified that she recalled seeing copies of petitioner’s tax returns for the years in issue that were stamped to indicate receipt by the internal_revenue_service ’ however her testimony is inconsistent and contrary to other evidence in the record we therefore find it unreliable first mrs schwechter testified that she was present in the divorce court when petitioner was asked to produce his tax returns including those for the years in issue and that he produced such returns later she testified that she saw copies of the returns but she denied any recollection that those tax returns were presented during the divorce proceedings furthermore mrs schwechter could not recall any of the dates during and when the divorce hearings took place despite the fact that she was a co-defendant and under subpoena to attend moreover the divorce court’s date judgment made no mention of any refunds owed to petitioner supporting an inference that it did not obtain access to the return despite mrs schwechter’s testimony to the contrary for all ' mrs schwechter does not claim to have seen petitioner prepare or file his returns these reasons we give little weight to mrs schwechter’s testimony petitioner also introduced as circumstantial evidence of timely filing and as documentation of subsequent informal claims for refund copies of a series of letters purportedly sent by him to the internal_revenue_service during the years through three of the letters purportedly sent to respondent on date date and date concern only petitioner’s return another four letters purportedly sent to respondent on date date date and date address both petitioner’s and returns two additional letters introduced by petitioner appear to be duplicate copies of one of the previously mentioned letters and a third was dated after the mailing of the notice_of_deficiency while the letters vary in length and specificity they all make it clear that petitioner is seeking a refund for taxes paid in and or petitioner has offered the letters for two distinct purposes first petitioner offers the letters as circumstantial proof that he timely filed his and returns second petitioner contends that the letters themselves constitute informal claims for refund we do not believe these letters are probative evidence because the record demonstrates that the dates on some of petitioner’s correspondence with the internal_revenue_service - have been misrepresented or falsified casting doubt on the authenticity of the dates on the rest for example petitioner offered into evidence an undated letter from him addressed to the internal_revenue_service collection_division atlanta georgia in which he demands payment of refunds for the and taxable years attached to the letter as it was offered as an exhibit is a u s postal service receipt for certified mail with the addressee noted as irs service_center atlanta georgia and a postmark of date the clear import of stapling the date certified mail receipt to the undated letter was to suggest that the letter had been sent on that date however petitioner also introduced the identical undated letter into evidence in two other formats in one the undated letter has attached to it a date letter from respondent to which the undated letter appears to respond in yet another exhibit the copy of this same undated letter contains a stamp indicating receipt by respondent on date in another example respondent introduced into evidence a letter written to respondent by petitioner which was dated date and according to both the date filled out on the facsimile cover sheet and the date stamp of the facsimile machine was faxed to respondent on date this date letter made specific reference to and attached a copy of another letter which petitioner claimed he had written to respondent in however the attached copy of the letter claimed by petitioner to have been written in is dated date asked at trial to account for this chronological discrepancy petitioner offered no explanation we conclude that petitioner is at best confused about when he sent written correspondence to respondent on this record we find that the dates on the letters petitioner claims to have sent to respondent are unreliable because it has been demonstrated in at least two instances that petitioner’s claims about the dates of his letters are in error creating an inference that the dates on other correspondence introduced by petitioner may have been altered moreover there is insufficient evidence that the letters relied on by petitioner were in fact mailed to respondent the one certified mail receipt introduced by petitioner is attached to a letter that other evidence indicates was sent approximately years later as discussed supra besides petitioner’s self-serving testimony the only proof that letters were actually mailed concerns two letters received by respondent on date and date therefore we conclude that the letters in the record are not probative on the question of whether petitioner timely filed his returns or made timely claims for refund with respect to any of the years in issue --- - in addition to the foregoing difficulties with petitioner’s corroborating evidence his own testimony is highly implausible as an explanation for the absence of stamped copies of the purportedly hand-delivered and timely filed returns petitioner claims that he inadvertently discarded them in date when he disposed of records relating to his divorce proceedings we find it implausible that petitioner would not have kept closer track of these returns if as he claims he had experienced trouble in the past with the irs losing his returns moreover petitioner claims to have written and has introduced into evidence several letters inguiring about his refunds for and which purportedly were written prior to date we find it remarkable given petitioner’s work experience with the irs that not one of these letters expressing concern about overdue refunds enclosed a copy of the timely filed returns for the years in issue if such returns were in fact in petitioner’s possession until date finally we find it implausible that petitioner discarded the returns yet managed to retain copies of extensive pre-date correspondence that he purportedly sent to respondent concerning the returns the parties agree that petitioner submitted returns for and on date petitioner contends that such returns were merely duplicates of previously filed timely returns respondent contends that no returns for or - were filed until that date on the basis of the entire record in this case we conclude that petitioner has failed to show that a return was filed or that a claim_for_refund was made prior to date on the returns submitted on date petitioner reported wages interest and dividend income for and of dollar_figure and dollar_figure respectively petitioner claimed schedule c business deductions for and of dollar_figure dollar_figure and dollar_figure respectively after claiming various deductions not at issue in this case the returns show taxes of dollar_figure for and so for for and dollar_figure and dollar_figure were withheld from petitioner’s wages respectively the returns sought refunds of dollar_figure and dollar_figure for and respectively on date respondent issued a notice_of_deficiency with respect to petitioner’s and taxable years in the notice respondent disallowed schedule c business_expenses in the amount of dollar_figure dollar_figure and dollar_figure in and although the parties’ stipulation states the amount withheld for was dollar_figure petitioner’s return for the year respondent’s certificate of assessments and payments for petitioner with respect to that year and an earlier stipulation record the figure as dollar_figure the dollar_figure refund sought for exceeds the dollar_figure in withheld taxes for that year by dollar_figure on his return petitioner appears to have treated the dollar_figure in taxes shown as due on his return as an amount available as a credit against his tax_liability respectively respondent also determined that petitioner had unreported unemployment_compensation income of dollar_figure in and was liable for self-employment_tax of dollar_figure in after taking into account certain net_operating_loss carrybacks the notice determined deficiencies of dollar_figure dollar_figure and dollar_figure for and respectively the deficiency determinations petitioner has offered no evidence or argument in support of his averments in the petition that respondent’s deficiency determinations for the years in issue are in error other than to claim that the notice_of_deficiency is invalid because untimely the commissioner ha sec_3 years from the time a return is filed to issue a notice_of_deficiency with respect to income_tax see sec_6212 a a a even if petitioner’s claim based on the statute_of_limitations were properly before the court he would not prevail in general a return is deemed to have been filed when it is received by unless otherwise noted all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure petitioner did not raise this claim in his petition or seek amendment thereto see 19_bta_809 affd 62_f2d_754 2d cir oliver v commissioner tcmemo_1997_84 see also 98_tc_607 40_tc_1061 withdrawing in part and modifying 40_tc_725 respondent see 241_us_73 as previously discussed we do not find petitioner’s testimony or the corroborating evidence he has offered reliable or credible with respect to his claim that he timely filed his returns for the years in issue moreover even if any of petitioner’s evidence were reliable it would still fall short of the type of corroboration we have found sufficient to prove timely filing when a return is lost and the commissioner has no record of receiving it typically we have required reliable testimony or other corroborating evidence of the circumstances surrounding the return’s preparation and mailing see g 92_tc_793 affd 909_f2d_1155 8th cir 53_tc_235 see also rakosi v commissioner tcmemo_1993_68 taxpayer failed to prove she filed her return where she did not produce any documentary_evidence of timely mailing and relied solely on the self-serving testimony of herself and her husband affd without published opinion 46_f3d_1144 9th cir here petitioner has offered no corroborating evidence with respect to the preparation mailing or delivery of the returns thus we conclude that petitioner did not file his and returns prior to date since we conclude that petitioner did not submit returns for the years in issue until date - - the date notice_of_deficiency was timely because issued within years of date in the absence of any other evidence or argument to support petitioner’s allegations of error respondent’s deficiency determinations for the years in issue are sustained amount of overpayment the parties have stipulated that dollar_figure and dollar_figure were withheld from petitioner’s wages in and respectively sec_6401 provides that refundable credits such as taxes withheld from wages under sec_31 exceeding the income_tax imposed for each year shall be considered overpayments of tax in the instant case the income_tax imposed for and equals the sum of the deficiency and the amount shown as tax by the petitioner on his return for each year see sec_6211 and b for the deficiency is dollar_figure and the amount shown on the return was dollar_figure thus the income_tax imposed for is dollar_figure for the deficiency is dollar_figure and the amount shown on the return was dollar_figure thus the income_tax imposed for is dollar_figure accordingly petitioner has an overpayment for of dollar_figure a sec_31 credit of dollar_figure less the tax imposed of dollar_figure and an overpayment for of dollar_figure a sec_31 credit of dollar_figure less tax imposed of dollar_figure -- petitioner’s entitlement to credits or refunds of the and overpayments although we have determined that an overpayment exists our jurisdiction to order a refund_or_credit of an overpayment is limited and depends upon when the taxes were paid see sec_6511 and b and b 516_us_235 the withholding taxes making up the overpayments for and are deemed paid on date and date respectively see sec_6513 under sec_6512 b we may order the credit or refund of an overpayment only if one of three conditions is met the first condition set out in sec_6512 b a requires that the tax be paid after the mailing of the notice_of_deficiency which did not occur here the second condition set out in sec_6512 b b allows a credit or refund of an overpayment if a claim_for_refund deemed filed on the date the notice_of_deficiency was mailed would have constituted a timely claim_for_refund of the overpaid amount under applicable limitations periods prescribed in sec_6511 c or d since the returns for and filed by petitioner on date each sought a refund petitioner made actual claims for refund for both years more than months earlier than a claim deemed filed pursuant to sec_6512 b b on the date of the date notice of - - deficiency thus the deemed claim under sec_6512 b b offers no benefit to petitioner the third condition set out in sec_6512 b c applies where an actual claim_for_refund which is timely under sec_6511 has been filed before the mailing of the notice_of_deficiency and either has not been disallowed or if disallowed was or could have been the basis of a timely refund_suit as of that date in such circumstances any credit or refund is limited to taxes paid within the periods specified in sec_6511 c or d as noted the and returns filed by petitioner on date each sought a refund thus the refund claim on each return would be timely under sec_6511 because made within years from the time the return was filed sec_65ll a we therefore consider whether the taxes at issue were paid within the periods specified in sec_6511 c or d sec_6511 and d contains special rules not applicable in this case we accordingly consider sec_6511 b sec_6511 limits the allowance of a claim for credit or refund based upon whether the claim was filed within years from the filing of the return see sec_6511 a was not filed within such period see sec_6511 b or was not filed at all prior to allowance see sec_6511 c the - returns filed on date for and both asserted claims for refund which accordingly fall within the 3-year period subjecting these claims to the limitation imposed by sec_6511 a under this limitation the overpaid taxes must have been paid in the 3-year period plus any return filing extensions immediately preceding the filing of the claim mthus only taxes paid in the years and days preceding date--that is after date--are subject_to credit or refund based on the claims made in the date returns as the taxes at issue were deemed paid on date and date we do not have authority under sec_6511 b a as incorporated by sec_6512 b c to credit or refund them based on petitioner’s late-filed and returns petitioner also argues that the various letters he wrote to respondent inquiring about his and refunds constitute informal claims for refund while petitioner introduced into evidence certain letters purporting to have dates prior to date and date we have concluded for the reasons previously discussed that these letters were not sent to respondent on or near the dates indicated on the letters the only letters of petitioner’s in the record for which there is it has been stipulated that petitioner received 122-day extensions for filing both his and returns - evidence of receipt by respondent were sent in and thus petitioner has not made a claim_for_refund prior to date and accordingly we are without authority to order a credit or refund of taxes under sec_6511 b as incorporated by sec_6512 b c we therefore conclude that we are without authority to order any credit or refund of petitioner’s and overpayments nevertheless although neither party has addressed this issue our conclusion regarding the overpayments does not mean that petitioner is required to make any payment in respect of the and deficiencies sustained herein petitioner is entitled to offset his unassessed withholding taxes for and against the and deficiency amounts respectively see 72_tc_1126 estimated_taxes may offset tax_liability attributable to a deficiency for same year baral v commissioner tcmemo_1978_383 withholding taxes may offset tax_liability attributable to a deficiency for same year to reflect the foregoing decision will be entered under rule
